The judgment of the court was pronounced by
Preston, J.
This suit has been instituted to recover the balance of an account for clothes furnished the defendant and others, whose accounts he assumed. Five receipts were offered in evidence by the defendant, without any bill of exception taken as to the admissibility of any of them. The aggregate amount of these receipts being deducted from the plaintiff’s account, reduces the balance below the amount allowed by the district court; but it is palpable that the price of some articles of clothing furnished has been receipted for twice. The plaintiff has kept, and rendered his accounts and given receipts so carelessly, that it is impossible for us to ascertain the exact state of the account between the parties. It was his duty to keep his accounts in such a manner, and to furnish such evidence as would have enabled the court to fix with certainty the exact amount due to him by the defendant. He has not enabled us to know that the district court erred in reducing his claim to the amount allowed him.
The judgment of that court is therefore affirmed, with costs.